Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  142670(67)(70)                                                                                           Mary Beth Kelly
  142671                                                                                                   Brian K. Zahra,
                                                                                                                      Justices


  ATTORNEY GENERAL,
           Plaintiff-Appellant,
                                                                    SC: 142670
  v                                                                 COA: 290167
                                                                    Ingham CC: 08-000917-CZ
  BLUE CROSS BLUE SHIELD OF MICHIGAN,
             Defendant-Appellee.
  ________________________________________
  ATTORNEY GENERAL,
             Plaintiff-Appellant,
                                                                    SC: 142671
  v                                                                 COA: 295750
                                                                    Ingham CC: 08-000952-CZ
  BLUE CROSS BLUE SHIELD OF MICHIGAN,
           Defendant-Appellee,
  and

  OFFICE OF FINANCIAL AND INSURANCE
  REGULATION and COMMISSIONER OF THE
  OFFICE OF FINANCIAL AND INSURANCE
  REGULATION,
             Respondents.
  ________________________________________


          On order of the Chief Justice, motions by the parties seeking extension of the time
  for filing their briefs are considered and they are granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 2, 2011                    _________________________________________
                                                                               Clerk